

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 50

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Ms. Stabenow (for

			 herself, Mr. Reid,

			 Mr. Baucus, Mr.

			 Rockefeller, Mr. Kennedy,

			 Mr. Bingaman, Mr. Durbin, Mrs.

			 Murray, Mr. Corzine,

			 Mr. Schumer, Mr. Jeffords, Mr.

			 Obama, Ms. Landrieu,

			 Mr. Harkin, Mr.

			 Reed, Mr. Sarbanes,

			 Mr. Kohl, Mr.

			 Dorgan, Ms. Cantwell,

			 Mrs. Clinton, Mr. Wyden, Mr.

			 Feingold, Mr. Nelson of

			 Florida, Mrs. Feinstein,

			 Mr. Biden, Mr.

			 Dayton, Mr. Levin,

			 Mr. Kerry, Mr.

			 Johnson, Mrs. Lincoln,

			 Mr. Lautenberg, Ms. Mikulski, Mr.

			 Salazar, Mrs. Boxer,

			 Mr. Pryor, Mr.

			 Dodd, Mr. Bayh,

			 Mr. Lieberman, Mr. Conrad, Mr.

			 Inouye, Mr. Akaka,

			 Mr. Leahy, Mr.

			 Byrd, and Mr. Carper)

			 submitted the following concurrent resolution; which was referred to the

			 Committee on

			 Finance

		

		CONCURRENT RESOLUTION

		Expressing the sense of Congress concerning

		  the vital role of Medicare in the health care system of our Nation over the

		  last 40 years.

	

	

		Whereas

			 Medicare was signed into law by President Lyndon B. Johnson in Independence,

			 Missouri, on July 30, 1965, as title XVIII of the Social Security Act;

		Whereas

			 Medicare was created to provide health insurance to the elderly in part because

			 only about half of the elderly population had health insurance;

		Whereas

			 Medicare continues to achieve its purpose of improving health and financial

			 security for Medicare beneficiaries by assuring access to affordable health

			 care and contributing to the significant decrease in the poverty rate among the

			 elderly, which has fallen from nearly 30 percent in 1966 to approximately 10

			 percent in 2002;

		Whereas

			 Medicare played a fundamental role, together with the Civil Rights Act of 1964,

			 in desegregating the American health care system by assuring access to care,

			 regardless of race or age;

		Whereas

			 Medicare has contributed to improvements in life expectancy for persons over 65

			 years of age;

		Whereas

			 Medicare began with 19 million beneficiaries, and since then has provided

			 health care services for approximately 105 million beneficiaries over the last

			 40 years;

		Whereas

			 Medicare today provides comprehensive health insurance for nearly 42 million

			 Americans, which includes more than 35 million senior citizens and 6 million

			 people under 65 years of age who are permanently disabled or living with end

			 stage renal disease, and by 2030 the number of Americans who will rely on

			 Medicare for their health care is expected to reach 78 million, which is nearly

			 double the number today;

		Whereas

			 Medicare ensures coverage along a continuum of health care settings such as

			 inpatient hospital care, physician and outpatient hospital care, and other

			 post-hospitalization benefits such as home health care, skilled nursing

			 facility services, and hospice care;

		Whereas

			 Medicare has evolved over time to help beneficiaries maintain their health,

			 prevent disease and injury, and to provide better benefits, including more

			 preventive care, such that Medicare, which covered about 42 percent of

			 expenditures for the elderly in 1968, covered approximately 55 percent of

			 expenditures by 1997;

		Whereas

			 Medicare serves a diverse population of beneficiaries with complex health care

			 needs—71 percent of beneficiaries have two or more chronic health conditions,

			 29 percent are in fair to poor health, and 23 percent have cognitive

			 impairments;

		Whereas

			 many who depend upon Medicare have modest incomes and assets—a majority of

			 Medicare beneficiaries have incomes below 200 percent of the Federal poverty

			 level ($19,140 for individuals and $25,660 for married couples in 2005) and 48

			 percent of non-institutionalized Medicare beneficiaries have assets below

			 $10,000;

		Whereas

			 Medicare provides health insurance for nearly 6 million individuals under the

			 age of 65 who live with disabilities or illnesses such as multiple sclerosis,

			 spinal cord injuries, depression, and HIV/AIDS, and who are more likely than

			 those who are elderly to be in poor health and be unable to live independently

			 and perform basic activities of daily living;

		Whereas

			 Medicare provides health insurance coverage for nearly one-in-five adult women

			 in the United States and plays an especially important role in assuring access

			 to health care for older women who have lower average annual incomes than men

			 of the same age (average difference in income being $14,000) and fewer

			 resources to pay for health care services;

		Whereas

			 Medicare covers important preventive and health maintenance services, including

			 vaccinations, prostate and mammography screening, bone mass measurement, and

			 glaucoma screening;

		Whereas

			 Medicare has achieved its major purpose of providing access for the elderly and

			 individuals with disabilities to needed health care such that nearly 98 percent

			 of elderly adults report that they have access to needed health care;

		Whereas

			 elderly Medicare beneficiaries are more satisfied with their coverage than

			 privately insured nonelderly adults and Medicare beneficiaries are more likely

			 to rate their health insurance coverage as very good or

			 excellent and to report they were very satisfied with the care

			 they received; and

		Whereas

			 Medicare is a remarkably efficient program, with administrative costs that

			 average less than 2 percent of expenditures compared to about 12 percent in

			 private plans and average per capita cost increases below those of the private

			 sector, further highlighting its efficiency: Now, therefore, be it

		

	

		That it is the sense of Congress

			 that—

			(1)for the past 40 years, Medicare has made

			 significant medical, social, and economic contributions to our Nation;

			(2)the access to care provided by Medicare has

			 changed the course of health outcomes for the elderly and those with

			 disabilities, preventing physical deterioration and preventing more individuals

			 from slipping into poverty; and

			(3)Congress must continue to support,

			 strengthen, and enhance the quality of care in this vital Federal health

			 insurance program that guarantees all Medicare beneficiaries affordable health

			 care that meets their needs.

			

